        Case: 3:19-cv-00547-jdp Document #: 16 Filed: 07/17/20 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WISCONSIN


BRIGITTE STELZER,                                )
                                                 )
                   Plaintiff,                    )
                                                 )   Case No. 3:19-cv-00547
        v.                                       )
                                                 )   Judge James D. Peterson
INDUSTRIAL MEDIA, LLP,                           )
                                                 )   Magistrate Judge Stephen L. Crocker
                                                 )
                   Defendant.                    )

                    MOTION TO STAY OR EXTEND THE DEADLINE
                       FOR FILING PRE-TRIAL SUBMISSIONS

       Defendant Industrial Media, LLP (“Industrial Media”) respectfully moves the Court to

stay the parties’ submission of pre-trial materials (Rule 26(a)(3) Disclosures and Motions in

Limine) until the parties have an opportunity to participate in a mediation session with Magistrate

Judge Crocker or, alternatively, to extend the deadline for filing the pre-trial submissions to

August 7, 2020 if the Plaintiff refuses to participate in a mediation or Magistrate Judge Crocker

does not believe judicial resources should be dedicated to a mediation session.

       1.      On July 1, 2020, the Court struck the August 17, 2020 trial date because of a

conflict with another trial and stated Magistrate Judge Stephen Crocker would hold a scheduling

conference to set a new trial date. (Dkt. 15.)

       2.      The status conference has yet to occur so a new trial date has not been set.

       3.      Just prior to the July 1, 2020 Order, Industrial Media tendered a pre-trial

settlement letter to Magistrate Crocker on June 29, 2020 in which it requested that the parties

participate in a mediation session because the costs of trial preparation were certain to exceed the

amount in controversy. To Industrial Media’s knowledge, Plaintiff did not submit a settlement

letter by the July 10, 2020 deadline for doing so and a mediation session has yet to be scheduled.
         Case: 3:19-cv-00547-jdp Document #: 16 Filed: 07/17/20 Page 2 of 4




       4.      Industrial Media remains committed to participating in a mediation and believes

this case should be resolved to avoid excess costs and the inefficient use of judicial resources.

       5.      Accordingly, Industrial Media moves the Court to stay the filing of the pre-trial

materials that are due today, July 17, until the parties have attempted to settle the case in a

mediation session, preferably one handled by Magistrate Crocker.

       6.      Alternatively, if the Court is unwilling to stay the deadline given the uncertainty

of scheduling a mediation session, Industrial Media moves the Court to extend by twenty-one

(21) days the deadline for filing pre-trial materials.

       7.      Industrial Media files this Motion in the interest of avoiding the undue

expenditure of fees and use of judicial resources in pre-trial motion practice, not for the purpose

of unduly delaying the progress of the case.

       WHEREFORE, Industrial Media moves the Court to:

       (i)     Stay the parties’ submission of pre-trial materials until the parties have an

               opportunity to participate in a mediation session with Magistrate Judge Crocker;

               or,

       (ii)    Alternatively, to extend the deadline for filing the pre-trial submissions to August

               7, 2020 if the Plaintiff refuses to participate in a mediation session or Magistrate

               Judge Crocker does not believe judicial resources should be dedicated to a

               mediation session.


Date: July 17, 2020                            Respectfully submitted,

                                               INDUSTRIAL MEDIA, LLP

                                                By: /s/ Steven P. Mandell
                                                One of its attorneys


                                                   2
        Case: 3:19-cv-00547-jdp Document #: 16 Filed: 07/17/20 Page 3 of 4




Steven P. Mandell
smandell@mandellmenkes.com
Mandell Menkes LLC
1 North Franklin Street, Suite 3600
Chicago, IL 60606
Tel: (312) 251-1000
Attorneys for Industrial Media, LLP




                                        3
        Case: 3:19-cv-00547-jdp Document #: 16 Filed: 07/17/20 Page 4 of 4




                               CERTIFICATE OF SERVICE

       The undersigned, an attorney, hereby certifies that a true and correct copy of the

foregoing has been served on July 17, 2020 via Court’s CM/ECF system on all counsel of record

who have consented to electronic service.

                                                  /s/ Steven P. Mandell
